Citation Nr: 1608747	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for arthritis or degenerative joint disease (previously claimed as joint pain) in the bilateral wrists, bilateral hands and left elbow.

2.  Entitlement to service connection for a neck condition, to include as secondary to service-connected diabetes mellitus type II (hereinafter diabetes).

3.  Entitlement to service connection for a disability or disabilities (previously claimed as joint pain) of the bilateral wrists, bilateral hands and left elbow, to include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1986, from February 1987 to September 1988, from September 1989 to March 1991, from August 1995 to January 1996, from August 1996 to December 1996, from September 1999 to September 2002 and from June 2007 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

The Board has taken jurisdiction over the claim for entitlement to service connection for a neck condition because, as explained below, the RO addressed the claim on the merits in the May 2011 rating decision and in the August 2013 statement of the case and the Veteran filed a timely a notice of disagreement and Form 9.

The issues of  entitlement to service connection for a bilateral knee condition and entitlement to service connection for a low back condition have been raised by the record in an October 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a neck condition and entitlement to service connection for a disability or disabilities (previously claimed as joint pain) of the bilateral wrists, bilateral hands and left elbow are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In August 2009, the RO denied a claim for service connection for joint pain based on an April 2009 VA examination report that focused on the wrists, hands and left elbow.

2.  In April 2010, the Veteran sought to "reopen" her claim for service connection for "joint pain" and asked that arthritis and degenerative joint disease be considered.

3.  In October 2010, the RO sought clarification of which joints the Veteran was referring to and the Veteran's response, also dated in October 2010, did not relate to the wrists, hands or left elbow; however, it did relate to the neck.

4.  In the May 2011 rating decision, the RO declined to reopen the claim regarding the wrists, hands and left elbow because evidence submitted was not new and material; however, the RO addressed service connection for a neck condition on the merits.

5.  In her October 2013 Form 9, the Veteran indicated her belief that degenerative joint disease (joint pain) in her neck, wrists, hands and left elbow was secondary to her service-connected diabetes; this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a disability or disabilities in the wrists, hands and left elbow which is the issue addressed in the August 2009 rating decision that was not timely appealed.


CONCLUSION OF LAW

The August 2009 rating decision regarding joint pain in the bilateral wrists, bilateral hands and left elbow is final; new and material evidence has been received and the claim seeking service connection for a disability or disabilities of the bilateral wrists, bilateral hands and left elbow is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the determination below represents a grant of the petition to reopen and the underlying claim is being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or
an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In February 2009, the Veteran filed a claim for service connection for "joint pain."  In the explanation section of the application, the Veteran wrote she contributed joint point to "constantly working & typing on the computer, typewriter & writing."

In April 2009, the Veteran underwent a VA examination.  She reported pain in her bilateral wrists, bilateral hands and left elbow.  She reported that she saw a physician in service and was told she had arthritis in those areas.  She was given Mobic for anti-inflammatory purposes.  It was indicated she was currently taking Etodolac on an as needed basis.  X-rays of the bilateral wrists and left elbow were normal.

In August 2009, the RO denied the claim and explained that joint pain, in and of itself, without an underlying disease process was not a ratable condition subject to service connection.  Service connection was denied based on a lack of a current diagnosis in the wrists, hands and left elbow.

In April 2010, the Veteran filed a statement requesting to "reopen" her service connection claim for "joint pain" and asked that it "be looked at again as arthritis or degenerative joint disease."  In October 2010, the RO sought clarification of which joints the Veteran was referring to in her April 2010 statement.  The Veteran filed a statement in October 2010 citing evidence she wished to have considered in connection with her claim.  Specifically, she pointed to a treatment records showing cervical arthritis, neck and back pain with cervical radiculopathy and bilateral knee pain.  No mention was made of the wrists, hands or elbows.

The Board finds, therefore, that the statement filed in April 2010 was not a notice of disagreement with the decision made by the RO in August 2009 and that, in fact, the Veteran raised new claims regarding the neck, low back and knees.

In the May 2011 rating decision, the RO indicated that the claim for service connection for arthritis and degenerative joint disease (previously claimed as joint pain) remained denied because the evidence submitted was not new and material.  As mentioned in the Introduction, the RO addressed the Veteran's claim regarding service connection for her neck  and such claim is being remanded for further development herein.

In her October 2013 Form 9, the Veteran indicated she had "come to find out" that the "degenerative joint disease (joint pain)" in her wrists, hands, left elbow and neck may be secondary to her diabetes.  The Veteran was granted service connection for diabetes in the August 2009 rating decision.  A connection between a disability and/or disabilities in the wrists, hands and left elbow pursuant to 38 C.F.R. § 3.310 regarding secondary service connection has not been considered.  The Board finds such evidence is new as it was not considered prior to the August 2009 rating decision and it is material because if a disability of the wrists, hands or left elbow were to be found to be caused by or aggravated by the Veteran's service-connected diabetes, service connection would be warranted.

Resolving all doubt in the Veteran's favor, the petition to reopen consideration of entitlement to service connection for a disability or disabilities in the wrists, hands, and left elbow (previously claimed as joint pain) is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a disability or disabilities of the bilateral wrists, bilateral hands and left elbow is reopened, and to this extent only, the appeal is granted.





REMAND

Reasons for Remand: To obtain treatment records and schedule the Veteran for a VA examination.

In her October 2013 Form 9, the Veteran indicated she had "come to find out that the degenerative joint disease (joint pain) in the wrist, hands, [left] elbow [and] neck is secondary to [her] diabetes."

Under section 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board finds that in order to properly adjudicate the claims on appeal, additional consideration by a VA examiner must be sought.  The Veteran has been service-connected for diabetes since July 2008.

On remand, the Veteran should be provided the opportunity to provide evidence that she has a diagnosed disability or disabilities of the neck, bilateral wrists, bilateral hands and/or left elbow that is secondary to her service-connected diabetes.  

After records have been obtained to the extent available, schedule the Veteran for an examination and obtain a medical opinion as to whether the Veteran has a current disability or disabilities in the neck, wrists, hands or left elbow that is/are at least as likely as not caused by or aggravated by her service-connected diabetes or is/are otherwise related to her periods of active duty service.



Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the electronic claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to any disabilities of the neck, wrists, hands and/or left elbow, to include any evidence supporting the claim that such disabilities are secondary to service-connected diabetes.  Request any records properly identified by the Veteran.  

3.  After records have been obtained to the extent available, schedule the Veteran for a VA examination.

The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.

After examination of the Veteran, the examiner should identify any disabilities currently present in the Veteran's neck, bilateral wrists, bilateral hands and left elbow.  X-rays should be taken to confirm or rule-out the presence of arthritis/degenerative joint disease.

If current disabilities are found in the Veteran's neck, wrists, hands, and/or left elbow, the examiner should provide an opinion or opinions as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current disabilities were incurred in or aggravated by her military service, to include as secondary to her service-connected diabetes.  If the diabetes aggravated, contributed to or accelerated any diagnosed disability of the neck, wrists, hands and/or left elbow, the reviewer must state to what extent the disability did so.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  When the development requested has been completed, the claims shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


